    Case: 1:17-cv-00216 Document #: 114 Filed: 08/13/19 Page 1 of 2 PageID #:423



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

E.Z., a Minor, by his Mother and Next                )
        Friend, NICOLE BRAUN;                        )
NICOLE BRAUN, Individually;                          )
EDWARD ZIEMBA, Individually,                         )
                              Plaintiffs,            )
                      v.                             )       No. 1:17-cv-00216
                                                     )
THE UNITED STATES OF AMERICA,                        )
VHS WEST SUBURBAN MEDICAL CENTER,                    )
     INC., d/b/a WEST SUBURBAN                       )
     MEDICAL CENTER, a Corporation,                  )
MEGHAN CHILDS, R.N., and                             )
LINDA ANDRUS, R.N.                                   )
                        Defendants.                  )

                                      NOTICE OF FILING

TO:    Carmel M. Cosgrave
       Emily L. Berris
       SmithAmundsen, LLC
       150 North Michigan Avenue, Suite 3300
       Chicago, IL 60601
       ccosgrave@salawus.com; eberris@salawus.com;
       jcrews@salawus.com; staylorwhirl@salawus.com

        PLEASE TAKE NOTICE that on August 13, 2019, we electronically filed with the
United States District Court, Northern District of Illinois, Eastern Division, Reply In Support of
Plaintiffs’ Motion To Require Compliance With This Court’s Order of April 28, 2017
(Document #27) And For Sanctions And A Finding of Contempt of Court Pursuant to FRCP
37(b)(2)(A)(vii) For Violating Protective Order Entered Pursuant To FRCP 26(c)(1)(D), a
copy of which is hereby served upon you.
                                                     Respectfully submitted,
                                                     CLIFFORD LAW OFFICES, P.C.
                                                     Attorneys for Plaintiffs

                                                     s/ Keith A. Hebeisen_______________
                                                     Keith A. Hebeisen (#6185378)
                                                     CLIFFORD LAW OFFICES, P.C.
                                                     120 North LaSalle, 31st Floor
                                                     Chicago, Illinois 60602
                                                     (312) 899-9090
                                                     kah@cliffordlaw.com
   Case: 1:17-cv-00216 Document #: 114 Filed: 08/13/19 Page 2 of 2 PageID #:424




                               CERTIFICATE OF SERVICE

        The undersigned, an Attorney for Plaintiffs, hereby certifies that on August 13, 2019 in
accordance with Fed. R.Civ. P.5, LR5.5, and the General Order on Electronic Case Filing (ECF),
the following document:

 REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO REQUIRE COMPLIANCE WITH
 THIS COURT’S ORDER OF APRIL 28, 2017 (DOCUMENT #27) AND FOR SANCTIONS
  AND A FINDING OF CONTEMPT OF COURT PURSUANT TO FRCP 37(b)(2)(A)(vii)
               FOR VIOLATING PROTECTIVE ORDER ENTERED
                      PURSUANT TO FRCP 26(c)(1)(D)

was served via email upon the following parties:

 Attorney for Defendant, VHS WEST
 SUBURBAN MEDICAL CENTER, INC.,
 d/b/a WEST SUBURBAN MEDICAL
 CENTER, a Corporation,
 Carmel M. Cosgrave
 Emily L. Berris
 SmithAmundsen, LLC
 150 N. Michigan Avenue, Suite 3300
 Chicago, IL 60601
 ccosgrave@salawus.com; eberris@salawus.com
 jcrews@salawus.com; staylorwhirl@salawus.com

                                                   s/ Keith A. Hebeisen______________
                                                   Keith A. Hebeisen (# 6185378)
                                                   CLIFFORD LAW OFFICES, P.C.
                                                   120 North LaSalle, 31st Floor
                                                   Chicago, Illinois 60602
                                                   (312) 899-9090
                                                   kah@cliffordlaw.com
